I think the motion to quash the alternative writ of mandamus should be granted. I will not delay the prompt decision of this case by attempting to write out my views at length. The command of the writ is, in substance, that the trial court be compelled by this court to order the stenographer who took down the testimony of the witnesses before the grand jury (with the permission, and presumably for the use and convenience of the State's Attorney) to deliver the transcript of the testimony of two of such witnesses to the Clerk of the trial Court for inspection by counsel for defendants. There are some cases tending to support both sides of the general question involved (see 16 Corpus Juris, 801-802), but I think the weight of authority and the sounder reasoning support the contention, made by counsel for the State in behalf of the respondent Judge that the motion to quash the alternative writ should be granted. The reasons for the conclusion I have reached can readily be arrived at by a perusal of the following cases: State v. Petteway,96 Fla. 74, 117 So. 696; Jenkins v. State 35, Fla. 737, 18 So. 182; Padgett v. State, 64 Fla. 389, 59 So. 946; State v. Rhoads, 81 Ohio St., 397, 91 N.E. 186, 27 L.R.A.N.S. 558, 18 Am. Cas. 415; Havenor v. State, 125 Wis. 104 N.W. 116, 4 Ann. Cas. 1052; In re
Montgomery, 110 N.Y.S. 793; Metzler v. U.S. Fed. 2d 203; People v. Fusko (Cal.) 192 P. 552; Commonwealth v. Gettigan (Mass.), 148 N.E. 113, Board v. State (Tx.) 56 S.W.2d 464. Howard v. Commonwealth (Ky.) 80 S.W. 211. *Page 806